Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

WITHDRAWN REJECTIONS
The finality of the previous Office action 06/09/2021 has been withdrawn.

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 05/28/2021. The changes and remarks disclosed therein have been considered. Claims 1, 13, 14, 19, 20 and 24 have been amended. Therefore, claims 1, 5-6, 8-16, 19-25 remain pending in the application.

Response To Arguments
The Applicant' arguments (REMARKS, filed 05/28/2021) have been fully considered. 
In regard to amendment of the independent claims 1, 13, and 19, applicant arguments have been fully considered but they are not persuasive. Applicant has amended the independent claims with additional limitation(s): "Flash memory controller having a plurality of transistors, a peripheral circuit having a plurality of transistors… the transistors of the Flash memory controller and the transistors of the peripheral circuit are stacked one over another in different planes in a same chip." the Applicant argues that the prior arts of record do not specifically teach this limitation. However, a new ground(s) of rejection is raised necessitated by applicant's amendment, this new limitation has been taught by FUKUZUMI PG PUB 20190273090, in view of CHOWDHURY. 

Accordingly, the Examiner maintains the position previously set forth.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “transistors” in “transistors of the Flash memory controller being above or below the transistors of the peripheral circuit in a same chip”, as claimed in claims 19-20; must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New".

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 19 recites, “a Flash memory controller having a plurality of transistors, a peripheral circuit having a plurality of transistors, …the Flash memory controller is above the array of NAND memory cells … the transistors of the Flash memory controller being above or below the transistors of the peripheral circuit in a same chip”. “Above” is a relative term, therefore, Object A is above Object B, Object B is also above Object A, for the purpose of examination, the earlier mentioned “above” in claim 19 has been interpreted as defining direction for the subsequent “above”, which is Z direction or the stacking direction of 2 chips. However, examiner fails to understand how “the transistors of the Flash memory controller being above or below the transistors of the peripheral circuit” if same meaning of “above” is used. This limitation contains subject matter which was not described in the specification/drawing in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claims 1, 5-6, 8-16, 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 13 recite, “a Flash memory controller having a plurality of transistors, a peripheral circuit having a plurality of transistors, the transistors of the Flash memory controller and the transistors of the peripheral circuit are stacked one over another in different planes in a same chip”, examiner is not sure in which direction plane is extended, for example, assuming there are two objects (A, B) in space, a connection line C connects two objects A and B, if one pass a plane E which is perpendicular to the line C and including object A,  and pass another plane F which is perpendicular to the line C and including object B, then E and F are two parallel planes, and the transistors of the Flash memory controller (object A) and the transistors of the peripheral circuit (object B) are stacked one over another in different planes. Therefore, as long as object A and B are not identical, it is inherent that object A and object B are stacked one over another in different planes, thus renders this limitation vague and indefinite. For the purpose of continuing examination, per remark dated 5/28/2021 which states, “Support can be found, among other places, paragraphs [0046], [0049], [0072], and [0081] of the present application”, Specification [0049] of instant case states, “device layer 310 includes a Flash memory controller 312 on substrate 308 and a peripheral circuit 314 on substrate 308 and outside of Flash memory controller 312”. Specification [0072] of instant case states, “device layer 438 includes a Flash memory controller 442 …and a peripheral circuit 444 … and outside of Flash memory controller 442”. Specification [0081] of instant case states, “device layer 510 including a Flash memory controller (having logic transistors 504) and a peripheral circuit (having logic transistor 504)”. Therefore, this limitation has been understood as “the transistors of the Flash memory controller (object A) and the transistors of the peripheral circuit (object B)” are located in different regions of logic chip.
Claim 19 recites, “a Flash memory controller having a plurality of transistors, a peripheral circuit having a plurality of transistors …the Flash memory controller is above the array of NAND memory cells … the transistors of the Flash memory controller being above or below the transistors of the peripheral circuit in a same chip”. “Above” is a relative term, therefore, Object A is above Object B, Object B is also above Object A, for the purpose of examination, the earlier mentioned “above” in claim 19 has been interpreted as defining direction for the subsequent “above”, which is Z direction or the stacking direction of 2 chips. However, examiner fails to understand how “the transistors of the Flash memory controller being above or below the transistors of the peripheral circuit”. This limitation contains subject matter which was not described in the specification/drawing in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, thus renders this limitation vague and indefinite. For the purpose of continuing examination, this limitation has been interpreted as “the transistors of the Flash memory controller (object A) and the transistors of the peripheral circuit (object B)” are located in different regions of logic chip.
The rest of the dependent claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependency to claims 1, 12 and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 8-16, 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUZUMI PG PUB 20190273090, in view of CHOWDHURY PG PUB 20200235090 (hereinafter CHOWDHURY).

	
Regarding independent claim 1, Fukuzumi teaches a memory device (title of Fukuzumi), comprising: 
a first semiconductor structure (W2 in figure 6, 400 in figure 18 or 19 of Fukuzumi) comprising a Flash memory controller (402 in figure 19/25) having a plurality of transistors ([0212] of Fukuzumi, “…the SSD controller 402 includes a plurality of transistors 77 and the interconnection layer 76…”), a peripheral circuit (401 in figure 19 of Fukuzumi) having a plurality of transistors ([0212] of Fukuzumi, “…Each of the control circuit 401 … includes a plurality of transistors 77 and the interconnection layer 76…”), and a first bonding layer (layer formed by 93/94 in figure 6 of Fukuzumi, [0108], “…Second bonding metals 93 and a second insulating film 94 are formed on a bonding surface…”) comprising a plurality of first bonding contacts (93 in figure 6, [0108], “…Second bonding metals 93…”); 
a second semiconductor structure (W1 in figure 6, 100 in figure 18 or 19) comprising an array of NAND memory cells (figure 3) and a second bonding layer (layer formed by 91/92 in figure 6, [0105], “…first bonding metals 91 and a first insulating film 92 are formed on a bonding surface…”) comprising a plurality of second bonding contacts (91 in figure 6 of Fukuzumi); and 
a bonding interface between the first bonding layer (layer formed by 93/94 in figure 6 of Fukuzumi) and the second bonding layer (layer formed by 91/92 in figure 6 of Fukuzumi), wherein the first bonding contacts (93 in figure 6) are in contact with the second bonding contacts (91 in figure 6) at the bonding interface, the first semiconductor structure (logic chip W2 in figure 6, 400 in figure 18 or 19 of Fukuzumi) is above (“above” is a relative term, therefore, W1 is above W2, W2 is also above W1, for the purpose of examination, “above” has been interpreted as defining direction for the subsequent “above”) the second semiconductor structure (W1 in figure 6, 100 in figure 18 or 19), and the transistors of the Flash memory controller ([0212], “…the SSD controller 402 includes a plurality of transistors 77 and the interconnection layer 76…”) and the transistors of the peripheral circuit ([0212], “…Each of the control circuit 401 … includes a plurality of transistors 77 and the interconnection layer 76…”) are stacked one over another in different planes in a same chip (figure 25 and [0184] of Fukuzumi teaches transistor of 401 and 402 are located at different regions in layer 200, in a case planes are drawn as Z-Y direction, in order word, planes are drawn as vertical plane in –and-out of surface, therefore, the transistors of the Flash memory controller and transistors of the peripheral circuit are stacked one over another in different planes in a same chip).  
But Fukuzumi does not teach the first semiconductor structure comprises a semiconductor layer above the first bonding layer, and a pad-out interconnect layer above the semiconductor layer.
However, CHOWDHURY teaches in figure 15A a face to face bonded assembly of logic die and memory die with external connection through logic die side. The advantage of doing so is to achieve “the vertical NAND strings operate with little or no current loss” ([0033] of CHOWDHURY). CHOWDHURY teaches in figure 15A a first semiconductor structure (700 in figure 15A of CHOWDHURY) comprises a semiconductor layer (709 in figure 15A of CHOWDHURY, [0130] of CHOWDHURY, “…The logic-die substrate 708 can include a substrate semiconductor layer 709…”) above (“above” has been interpreted as keeping same direction as former mentioned “above”) the first bonding layer (layer containing 788 in figure 15A of CHOWDHURY), and a pad-out interconnect layer (716 in figure 15A of CHOWDHURY) above the semiconductor layer (709 in figure 15A of CHOWDHURY). 
Fukuzumi and CHOWDHURY are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Fukuzumi and CHOWDHURY before him, with reasonable expectation of success, to modify the bonded 700 in figure 15A of CHOWDHURY, logic chip W2 in figure 6, 400 in figure 18 or 19 of Fukuzumi) comprises a semiconductor layer (709 in figure 15A of CHOWDHURY, [0130] of CHOWDHURY, “…The logic-die substrate 708 can include a substrate semiconductor layer 709…”) above the first bonding layer (layer containing 788 in figure 15A of CHOWDHURY, layer formed by 93/94 in figure 6 of Fukuzumi), and a pad-out interconnect layer (716 in figure 15A of CHOWDHURY) above the semiconductor layer (709 in figure 15A of CHOWDHURY), wherein the Flash memory controller (402 in figure 19/25 of Fukuzumi, Fukuzumi teaches in figure 19 that controller include Front-end interface, front end interface can be considered including receiving pins /Pads and input buffer for receiving address, data and command, CHOWDHURY teaches in figure 15A that 716 is located at surface of logic chip 700, [0133] of CHOWDHURY, “…Logic-side external bonding pads 716…”) and the peripheral circuit (401 in figure 19 of Fukuzumi, wordline driver/sense amplifier in 710 in figure 15A of CHOWDHURY, [0129] of CHOWDHURY, “…peripheral circuit can include a word line driver …”) having a plurality of transistors ([0212] of Fukuzumi, “…Each of the control circuit 401and the SSD controller 402 includes a plurality of transistors 77 and the interconnection layer 76…”), are stacked one over another in different planes (figure 25 and [0184] of Fukuzumi teaches transistor of 401 and 402 are located at different regions in layer 200, in a case planes are drawn as Z-Y direction, in order word, planes are drawn as vertical plane in –and-out of surface, therefore, the transistors of the Flash memory controller and transistors of the peripheral circuit are stacked one over another in different planes in a same chip) in a same chip (logic chip 700 in figure 15A of CHOWDHURY), in order to improve device performance.


  
Regarding claim 5, the combination of Fukuzumi and CHOWDHURY teaches the memory device of claim 1, wherein the second semiconductor structure (W1 in figure 6, 100 in figure 18 or 19 of Fukuzumi) comprises: 
a substrate (10 in figure 6 of Fukuzumi); 
a memory stack (stack formed by alternating WL/40 in figure 4 of Fukuzumi, [0044], “…The memory cell array 1 includes a stacked body including a plurality of electrode layers WL and a plurality of insulating layers 40…”) above the substrate; 
an array of three-dimensional (3D) NAND memory strings (figure 3 of Fukuzumi) extending vertically through the memory stack; and 
the second bonding layer (layer formed by 91/92 in figure 6 of Fukuzumi) above the memory stack and the array of 3D NAND memory strings.  

Regarding claim 6, the combination of Fukuzumi and CHOWDHURY teaches the memory device of claim 1, wherein the second semiconductor structure (W1 in figure 6, 100 in figure 18 or 19 of Fukuzumi) comprises: a substrate (10 in figure 6 of Fukuzumi); But Fukuzumi does not teach an array of two-dimensional (2D) NAND memory cells on the substrate; and the second bonding layer above the array of two-dimensional (2D) NAND memory cells.  
Rather Fukuzumi teaches in figures 3 and 6 an array of three-dimensional (3D) NAND memory strings (figure 3 of Fukuzumi) extending vertically through the memory stack (figure 3, 6 of Fukuzumi); and a semiconductor layer (BG or 45 or SG or 73 in figures 1 or 7 of Fukuzumi, [0085], “…The surface layer interconnection layers 73 are connected to circuit-side interconnection layers 76 of the circuit chip 200 via bonding metals 74a and 74b…”) above and in contact with the array of 3D NAND memory strings.  
layer formed by 91/92 in figure 6 of Fukuzumi) above the array of 2D NAND memory cells, as an equivalent memory storage device common and well known in the art.

Regarding claim 8, the combination of Fukuzumi and CHOWDHURY teaches the memory device of claim 1, wherein the first semiconductor structure (W2 in figure 6, 400 in figure 18 or 19 of Fukuzumi) comprises a first interconnect layer (76 in figure 6 of Fukuzumi, [0085] of Fukuzumi, “…surface layer interconnection layers 73 are connected to circuit-side interconnection layers 76 of the circuit chip 200 via bonding metals 74a and 74b…”) vertically between the first bonding layer (layer formed by 93/94 in figure 6 of Fukuzumi) and the Flash memory controller (402 in figure 19 of Fukuzumi), and the second semiconductor structure (W1 in figure 6, 100 in figure 18 or 19 of Fukuzumi) comprises a second interconnect layer (73 in figure 6 of Fukuzumi) vertically between the second bonding layer (layer formed by 91/92 in figure 6 of Fukuzumi) and the array of NAND memory cells (array in figure 3 of Fukuzumi).  

Regarding claim 9, the combination of Fukuzumi and CHOWDHURY teaches the memory device of claim 8, wherein the Flash memory controller (402 in figure 19 of Fukuzumi) is electrically connected to the array of NAND memory cells (array in figure 3 of Fukuzumi) through the first (76 in figure 6 of Fukuzumi) and second interconnect layers (73 in figure 6 of Fukuzumi) and the first (93 in figure 6 of Fukuzumi) and second bonding contacts (91 in figure 6 of Fukuzumi).  

Regarding claim 10, the combination of Fukuzumi and CHOWDHURY teaches the memory device of claim 8, wherein the peripheral circuit (401 in figure 19 of Fukuzumi) is electrically connected to the array of NAND memory cells (array in figure 3 of Fukuzumi) through the first (76 in figure 6 of Fukuzumi) and second interconnect layers (73 in figure 6 of Fukuzumi) and the first (93 in figure 6 of Fukuzumi) and second bonding contacts (91 in figure 6 of Fukuzumi).  

Regarding claim 11, the combination of Fukuzumi and CHOWDHURY teaches the memory device of claim 1, wherein the Flash memory controller (402 in figure 19 of Fukuzumi) comprises a host interface (front-end interface in figure 19 of Fukuzumi, [0186] of Fukuzumi, “…SSD controller 402 includes an error-correcting code (ECC), a front-end interface, a ware leveling and logical-to-physical translation, and NAND back-end interface…”) operatively coupled to a host processor (host processor which link to Front-end interface in figure 19 of Fukuzumi), a NAND memory interface (NAND back-end interface in figure 19 of Fukuzumi) operatively coupled to the array of NAND memory cells (array in figure 3 of Fukuzumi), a management module (circuit for ware leveling & logical-to-physical translation in figure 19 of Fukuzumi), and an error correction code (ECC) module (circuit for ECC in figure 19 of Fukuzumi).  

Regarding claim 12, the combination of Fukuzumi and CHOWDHURY teaches the memory device of claim 11, wherein the ECC module ([0186] of Fukuzumi, “…SSD controller 402 includes an error-correcting code (ECC)…”) is configured to process an ECC; and the management module (circuit for ware leveling & logical-to-physical translation in figure 19 of Fukuzumi) is configured to manage at 

Regarding independent claim 13, the combination of Fukuzumi and CHOWDHURY teaches a method for forming a memory device (title of Fukuzumi), comprising: 
forming a first semiconductor structure (W2 in figure 6, 400 in figure 18 or 19 of Fukuzumi, or 700 in figure 15A of CHOWDHURY) comprising a Flash memory controller (402 in figure 19/25 of Fukuzumi) having a plurality of transistors ([0212] of Fukuzumi, “…the SSD controller 402 includes a plurality of transistors 77 and the interconnection layer 76…”), a peripheral circuit (401 in figure 19 of Fukuzumi) having a plurality of transistors ([0212] of Fukuzumi, “…Each of the control circuit 401 … includes a plurality of transistors 77 and the interconnection layer 76…”), and a first bonding layer (layer formed by 93/94 in figure 6 of Fukuzumi, [0108], “…Second bonding metals 93 and a second insulating film 94 are formed on a bonding surface…”) comprising a plurality of first bonding contacts (93 in figure 6, [0108], “…Second bonding metals 93…”), the transistors of the Flash memory controller ([0212] of Fukuzumi, “…the SSD controller 402 includes a plurality of transistors 77 and the interconnection layer 76…”) and the transistors of the peripheral circuit ([0212] of Fukuzumi, “…Each of the control circuit 401 … includes a plurality of transistors 77 and the interconnection layer 76…”) being stacked one over another in different planes in a same chip (figure 25 and [0184] of Fukuzumi teaches transistor of 401 and 402 are located at different regions in layer 200, in a case planes are drawn as Z-Y direction, in order word, planes are drawn as vertical plane in –and-out of surface, therefore, the transistors of the Flash memory controller and transistors of the peripheral circuit are stacked one over another in different planes in a same chip); 
forming a second semiconductor structure (W1 in figure 6 of Fukuzumi, 100 in figure 18 or 19 of Fukuzumi, or 900 in figure 15A of CHOWDHURY) comprising an array of NAND memory cells (figure 3 of Fukuzumi) and a second bonding layer (layer formed by 91/92 in figure 6 of Fukuzumi, [0105] of Fukuzumi, “…first bonding metals 91 and a first insulating film 92 are formed on a bonding surface…”) comprising a plurality of second bonding contacts (91 in figure 6 of Fukuzumi); 
bonding (figure 1 of Fukuzumi) the first semiconductor structure (W2 in figure 6 of Fukuzumi, 400 in figure 18 or 19 of Fukuzumi, or 700 in figure 15A of CHOWDHURY) and the second semiconductor structure (W1 in figure 6 of Fukuzumi, 100 in figure 18 or 19 of Fukuzumi or 900 in figure 15A of CHOWDHURY) in a face- to-face manner ([0109] of Fukuzumi, “…The array wafer W1 and the circuit wafer W2 are bonded wafer-to-wafer…”, [0128] of CHOWDHURY, “…a logic die 700 including various semiconductor devices 710 is provided and bonded to the memory die 900…”), such that the first bonding contacts (93 in figure 6 of Fukuzumi) are in contact with the second bonding contacts (91 in figure 6 of Fukuzumi) at a bonding interface (layer formed by 74a/74b/75 in figure 1, [0088] of Fukuzumi), the first semiconductor structure (W2 in figure 6 of Fukuzumi, 400 in figure 18 or 19 of Fukuzumi, or 700 in figure 15A of CHOWDHURY) is above the second semiconductor structure (W1 in figure 6 of Fukuzumi, 100 in figure 18 or 19 of Fukuzumi or 900 in figure 15A of CHOWDHURY); thinning a first substrate (709 in figure 15A of CHOWDHURY) to form a semiconductor layer (709 in figure 15A of CHOWDHURY, [0130] of CHOWDHURY, “…The logic-die substrate 708 can include a substrate semiconductor layer 709…”) above the first bonding layer (layer containing 788 in figure 15A of CHOWDHURY, layer formed by 93/94 in figure 6 of Fukuzumi) after the bonding; and forming a pad-out interconnect layer (716 in figure 15A of CHOWDHURY) above the semiconductor layer (709 in figure 15A of CHOWDHURY).  

Regarding claim 14, the combination of Fukuzumi and CHOWDHURY teaches the method of claim 13, wherein forming the first semiconductor structure (W2 in figure 6, 400 in figure 18 or 19 of Fukuzumi) comprises: forming the Flash memory controller (402 in figure 19, or 210/211/215 in figure 15 of Fukuzumi) and the peripheral circuit (401 in figure 19, or circuit in circuit chip 200 excluding 210/215/211 in figure 15 of Fukuzumi) above the first substrate (5 in figure 6 of Fukuzumi); forming a first interconnect layer (76 in figure 6 of Fukuzumi) above the Flash memory controller (402 in figure 19 of Fukuzumi, or 210/211/215 in figure 15 of Fukuzumi) and the peripheral circuit (401 in figure 19 of Fukuzumi, or circuit in circuit chip 200 excluding 210/211/215 in figure 15 of Fukuzumi); and forming the first bonding layer (layer formed by 93/94 in figure 6 of Fukuzumi) above the first interconnect layer (76 in figure 6 of Fukuzumi).  

Regarding claim 15, the combination of Fukuzumi and CHOWDHURY teaches the method of claim 13, wherein forming the second semiconductor structure (W1 in figure 6, 100 in figure 18 or 19 of Fukuzumi) comprises: forming a memory stack (stack formed by alternating WL/40 in figure 4 of Fukuzumi, [0044] of Fukuzumi, “…The memory cell array 1 includes a stacked body including a plurality of electrode layers WL and a plurality of insulating layers 40…”) above a second substrate (10 in figure 6 of Fukuzumi); forming an array of three-dimensional (3D) NAND memory strings (figure 3 of Fukuzumi) extending vertically through the memory stack (stack formed by alternating WL/40 in figure 4 of Fukuzumi, [0044] of Fukuzumi, “…The memory cell array 1 includes a stacked body including a plurality of electrode layers WL and a plurality of insulating layers 40…”); forming a second interconnect layer (73 in figure 6 of Fukuzumi) above the array of 3D NAND memory strings; and  Atty. Dkt. No. 10018-01-0059-US- 43 -forming the second bonding layer (layer formed by 91/92 in figure 6 of Fukuzumi) above the second interconnect layer (73 in figure 6 of Fukuzumi).  

Regarding claim 16, the combination of Fukuzumi and CHOWDHURY teaches the method of claim 13, wherein forming the second semiconductor structure (W1 in figure 6, 100 in figure 18 or 19 of Fukuzumi) comprises: forming an array of NAND memory cells on a second substrate (10 in figure 6 of Fukuzumi); forming a second interconnect layer (73 in figure 6 of Fukuzumi) above the array of NAND memory cells; and forming the second bonding layer (layer formed by 91/92 in figure 6 of Fukuzumi) above the second interconnect layer (73 in figure 6 of Fukuzumi), but combination of Fukuzumi and CHOWDHURY does not teach array of NAND memory cells is in 2D format.
Rather Fukuzumi teaches in figures 3 and 6 an array of three-dimensional (3D) NAND memory strings (figure 3 of Fukuzumi) extending vertically through the memory stack (figure 3, 6 of Fukuzumi).
However, arranging NAND flash memory in either planar (2D) array or three dimensional vertical array is just two common known device designs in the memory field. While 3D vertical structure brings increased storage capacity, but it is at expense of circuit complexity. It would have been obvious at the time of the effective filing to a person having ordinary skill in the art to substitute 3D NAND memory in figure 6 with a 2D planar NAND layout, such that forming an array of 2D NAND memory cells on a second substrate (10 in figure 6 of Fukuzumi); forming a second interconnect layer (73 in figure 6 of Fukuzumi) above the array of 2D NAND memory cells, as an equivalent memory storage device common and well known in the art.
  
Regarding independent claim 19, the combination of Fukuzumi and CHOWDHURY teaches a method for operating a memory device (title of Fukuzumi) comprising a Flash memory controller (402 in figure 19 of Fukuzumi) having a plurality of transistors ([0212] of Fukuzumi, “…the SSD controller 402 includes a plurality of transistors 77 and the interconnection layer 76…”), a peripheral circuit (401 in figure 19 of Fukuzumi) having a plurality of transistors ([0212] of Fukuzumi, “…Each of the control circuit 401 … includes a plurality of transistors 77 and the interconnection layer 76…”), and an array of NAND memory cells (array in figure 3 of Fukuzumi) in a same bonded chip, the method comprising: receiving (see command such as CLE/RE received from external host in figure 15 of Fukuzumi), by the Flash memory controller (402 in figure 19 of Fukuzumi, or 210/211/215 in figure 15 of Fukuzumi, [0159], “…The logic control circuit 211 receives, for example, a chip enable signal BCE-0, a command latch enable signal CLE-0, an address latch enable signal ALE-0…”), an instruction from a host processor (circuit responsible for sending DQ0-7/BCE/CLE to circuit chip 200 in figure 15 of Fukuzumi); 
Transmitting ([0162] of Fukuzumi, “…the I/O control circuit 210 … receives a command signal, an address signal, and data and transmits them to the command register 214, the address register 213, and the data register 221…”), by the Flash memory controller (402 in figure 19, or 210/211/215 in figure 15 of Fukuzumi), control signals (voltages on BL or WL during a read or write operation in array in figure 6 of Fukuzumi) to the array of NAND memory cells through a plurality of bonding contacts (91/93 in figure 6 of Fukuzumi) to control operations (read or write operation) of the array of NAND memory cells based on the instruction (read or write command as indicated in [0155] of Fukuzumi); and 
receiving, by the Flash memory controller (402 in figure 19, or 210/211/215 in figure 15 of Fukuzumi), status signals (“status information” as indicated in [0162], [0166] of Fukuzumi, “…The status register 212 temporarily holds a status in, for example, the data read operation, the data write operation, and the data erase operation, and notifies the controller of whether the operation has been normally completed…”) indicative of the operations from the array of NAND memory cells through the plurality of bonding contacts (91/93 in figure 6 of Fukuzumi), 
wherein: the Flash memory controller (710 in figure 15A of CHOWDHURY) is above the array of NAND memory cells (memory arrays in 900 in figure 15A of CHOWDHURY) and transfers electrical signals between the array of NAND memory cells and outside circuits for pad-out (716 in figure 15A of CHOWDHURY), and the transistors of the Flash memory controller being above or below the transistors of the peripheral circuit in a same chip (figure 25 and [0184] of Fukuzumi teaches transistor of 401 and 402 are located at different regions in layer 200, in a case planes are drawn as Z-Y direction, in order word, planes are drawn as vertical plane in –and-out of surface, therefore, the transistors of the Flash memory controller and transistors of the peripheral circuit are stacked one over another in different planes in a same chip).  

Regarding claim 20, the combination of Fukuzumi and CHOWDHURY teaches the method of claim 19, further comprising: storing data in the array of NAND memory cells (data write operation in [0156] of Fukuzumi); processing, by the Flash memory controller (402 in figure 19 of Fukuzumi), an error correction code (ECC) (ECC in [0174] of Fukuzumi) with respect to the data; and  Atty. Dkt. No. 10018-01-0059-US- 44 - managing, by the Flash memory controller (402 in figure 19 of Fukuzumi), at least one of bad-block management, garbage collection, logical-to-physical address conversion, or wear leveling with respect to the data (ware leveling & logical-to-physical translation in figure 19 of Fukuzumi).

Regarding claim 21, the combination of Fukuzumi and CHOWDHURY teaches the memory device of claim 1, wherein the first semiconductor structure (700 in figure 15A of CHOWDHURY, logic chip W2 in figure 6, 400 in figure 18 or 19 of Fukuzumi) further comprises: the first bonding layer (layer containing 788 in figure 15A of CHOWDHURY, layer formed by 93/94 in figure 6 of Fukuzumi) above the second bonding layer (layer formed by 91/92 in figure 6 of Fukuzumi, or layer containing 144A in figure 15A of CHOWDHURY); the Flash memory controller (402 in figure 19 of Fukuzumi, or controller circuit in logic die 700 in figure 15A of CHOWDHURY) above the first bonding layer (layer containing 788 in figure 15A of CHOWDHURY, layer formed by 93/94 in figure 6 of Fukuzumi); the semiconductor layer (709 in figure 15A of CHOWDHURY) above the Flash memory controller (402 in figure 19 of Fukuzumi, or controller circuit in logic die 700 in figure 15A of CHOWDHURY) and the peripheral circuit (wordline driver/sense amplifier in 710 in figure 15A of CHOWDHURY, [0129] of CHOWDHURY, “…peripheral circuit can include a word line driver … a bit line driver… a word line decoder… a sense amplifier…”); and the pad-out interconnect layer (716 in figure 15A of CHOWDHURY) above the semiconductor layer (709 in figure 15A of CHOWDHURY).  

Regarding claim 22, the combination of Fukuzumi and CHOWDHURY teaches the memory device of claim 1, wherein the array of NAND memory cells comprise a plurality of floating gate NAND memory strings ([0067] of CHOWDHURY teaches the charge storage layer 54 in figure 4D could be either a charge trapping layer or could be a floating gate layer, [0067] of CHOWDHURY, “…the charge storage layer 54 can include a continuous layer or patterned discrete portions of a conductive material such as doped polysilicon or a metallic material that is patterned into multiple electrically isolated portions (e.g., floating gates)…”), and the semiconductor layer (709 in figure 15A of CHOWDHURY) comprising polysilicon ([0130] of CHOWDHURY, “…The substrate semiconductor layer 709 may be a semiconductor wafer or a semiconductor material layer, and can include at least one elemental semiconductor material (e.g., single crystal silicon wafer or layer), at least one III-V compound semiconductor material, at least one II-VI compound semiconductor material, at least one organic semiconductor material, or other semiconductor materials known in the art…”, it would have been obvious to one of ordinary skill in the art, having the teachings of Fukuzumi and CHOWDHURY before him, with reasonable expectation of success, to select polysilicon as the material for the semiconductor layer as an equivalent semiconductor materials common and well known in the art).  

Regarding claim 23, the combination of Fukuzumi and CHOWDHURY teaches the memory device of claim 1, wherein the semiconductor layer (709 in figure 15A of CHOWDHURY, [0130] of CHOWDHURY, “…The logic-die substrate 708 can include a substrate semiconductor layer 709…”) comprises at least one of polysilicon or single-crystal silicon ([0130] of CHOWDHURY, “…substrate semiconductor layer 709 may be a semiconductor wafer or a semiconductor material layer, and can include at least one elemental semiconductor material (e.g., single crystal silicon)... “)

Regarding claim 24, the combination of Fukuzumi and CHOWDHURY teaches the method of claim 13, wherein: forming the array of NAND memory cells comprises forming a plurality of floating gate NAND memory strings ([0067] of CHOWDHURY teaches the charge storage layer 54 in figure 4D could be either a charge trapping layer or could be a floating gate layer, [0067] of CHOWDHURY, “…the charge storage layer 54 can include a continuous layer or patterned discrete portions of a conductive material such as doped polysilicon or a metallic material that is patterned into multiple electrically isolated portions (e.g., floating gates)…”).

Regarding claim 25, the combination of Fukuzumi and CHOWDHURY teaches the method of claim 13, wherein the Flash memory controller (402 in figure 19 of Fukuzumi) comprises a host interface (front-end interface in figure 19 of Fukuzumi, [0186] of Fukuzumi, “…SSD controller 402 includes an error-correcting code (ECC), a front-end interface, a ware leveling and logical-to-physical translation, and NAND back-end interface…”) operatively coupled to a host processor (host processor which link to Front-end interface in figure 19 of Fukuzumi), a NAND memory interface (NAND back-end interface in figure 19 of Fukuzumi) operatively coupled to the array of NAND memory cells (array in figure 3 of Fukuzumi), a management module (circuit for ware leveling & logical-to-physical translation in figure 19 of Fukuzumi), and an error correction code (ECC) module (circuit for ECC in figure 19 of Fukuzumi).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/XIAOCHUN L CHEN/Examiner, Art Unit 2824